
	

113 HR 4893 IH: Jeremy Sanchez Social Security Disability Insurance Fairness Act
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4893
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to provide for the non-application of the waiting
			 period for disability insurance benefits in cases of terminally ill
			 beneficiaries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Jeremy Sanchez Social Security Disability Insurance Fairness Act.
		2.Non-application of waiting period for disability insurance benefits in cases of terminally ill
			 beneficiaries
			Section 223(a) of the Social Security Act (42 U.S.C. 423(a)) is amended by adding at the end the
			 following:
			
				(3)
					(A)In the case of any application for disability insurance benefits filed by an individual who is
			 determined to be under a disability, paragraph (1) shall be applied
			 without regard to the waiting period referred to in such paragraph if—
						(i)the individual is terminally ill, or
						(ii)the Commissioner of Social Security determines that the application of the waiting period would
			 work an undue hardship on such individual (as determined on the basis of
			 criteria established by the Commissioner).
						(B)For the purposes of this paragraph, an individual is considered to be terminally ill if the
			 individual has a medical prognosis that the individual’s life expectancy
			 is 12 months or less..
		3.Effective dateThe amendment made by section 2 shall apply with respect to applications for monthly insurance
			 benefits filed on or after the date of the enactment of this Act.
		
